80008: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-36876: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80008


Short Caption:WASHOE CTY. D.A.'S OFF. VS. THE SECOND JUD. DIST. CT. C/W 79792/80009Court:Supreme Court


Consolidated:79792*, 80008, 80009


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901894Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/15/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWashoe County District AttorneyJennifer P. Noble
							(Washoe County District Attorney)
						


RespondentKathleen M. DrakulichAaron D. Ford
							(Attorney General/Carson City)
						Peter P. Handy
							(Attorney General/Carson City)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of WashoeAaron D. Ford
							(Attorney General/Carson City)
						Peter P. Handy
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


11/13/2019Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


11/13/2019Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)19-46556




11/13/2019AppendixFiled Petitioner's Appendix to Petition for Writ.  (SC)19-46561




11/13/2019MotionFiled Appellant's Motion to Transmit Exhibit.  (SC)19-46562




11/27/2019Order/ProceduralFiled Order Denying Motion. Petitioner has filed a motion for the transmission of an original exhibit. The motion is denied without prejudice. (SC).19-48536




12/16/2019Order/ProceduralFiled Order Consolidating Cases, Directing Petitioner to File a Supplemental Appendix, and Directing Respondents to File an Answer.  Petitioner shall have 14 days from the date of this order to provide the missing documents in a supplemental appendix.   Respondents shall have 28 days from the date of this order to file and serve an answer.  A reply may be filed and served within 7 days from the date that the answer is filed in this court.  (SC)19-50802




12/19/2019Notice/IncomingFiled Notice of Appearance of Counsel (Peter P. Handy for Respondents). Nos. 79792/80008/80009. (SC)19-51446




12/23/2019Notice/IncomingFiled Notice of Appearance of Counsel (Greg D. Ott for Respondents). Nos. 79792/80008/80009. (SC)19-51769




12/30/2019MotionFiled Petitioner's Motion to File Supplemental Appendix Under Seal.  Nos. 79792/80008/80009.  (SC)19-52367




01/06/2020MotionFiled Respondent's Non-opposition to Motion to File Supplemental Appendix Under Seal. Nos. 79292/80008/80009. (SC)20-00679




01/09/2020Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the supplemental appendix received on December 31, 2019. Nos. 79792/80008/80009. (SC).20-01044




01/09/2020AppendixFiled Petitioner's Supplemental Appendix. (SEALED). Nos. 79792/80008/80009. (SC)


01/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Answer to the Petition for Writ of Mandamus or Prohibition due: January 27, 2020. Nos. 79792/80008/80009. (SC).20-01497




01/27/2020Petition/WritFiled Respondents' Answer to the Petitions for Writ of Mandamus or Prohibition.  Nos.  79792/80008/80009.  (SC)20-03741




01/27/2020AppendixFiled Respondents' Appendix.  Nos. 79792/80008/80009.  (SC)20-03742




02/03/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's Reply to the Answer to the Petition for Writ due: February 18, 2020. Nos. 79792/80008/80009. (SC).20-04523




02/18/2020AppendixFiled Petitioner's Reply Appendix.  Nos. 79792/80008/80009.  (SC)20-06707




02/18/2020MotionFiled Petitioner's Motion for Order for Transmission of Sealed Transcript (1/9/20).  Nos. 79792/80008/80009.  (SC)20-06708




02/18/2020MotionFiled Petitioner's Motion for Order for Transmission of Sealed Transcript (12/4/19).  Nos. 79792/80008/80009. (SC)20-06709




02/18/2020MotionFiled Petitioner's Motion for Order for Transmission of Sealed Transcript (12/19/19). Nos. 79792/80008/80009. (SC)20-06710




02/18/2020Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus or Prohibition.  Nos. 79792/80008/80009.  (SC)20-06712




02/19/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


02/25/2020MotionFiled Respondents' Opposition to Motions for Order for Transmision of Sealed Transcript.  Nos. 79792/80008/80009. (SC)20-07639




03/03/2020MotionFiled Petitioner's Reply in Support of Motion for Order For Transmission of Sealed Transcript.  Nos. 79792/80008/80009. (SC)20-08563




03/19/2020Order/ProceduralFiled Order Denying Motions. Petitioner has filed three motions to transmit sealed transcripts of district court hearings. The motions to transmit the transcripts are denied without prejudice. fn1 [The information to be sealed shall be kept confidential pending this court's ruling on the motion to seal.] Nos. 79792/80008/80009. (SC).20-10796




05/29/2020MotionFiled Petitioner's Motion for Order for Transmission of Sealed Transcript. Nos. 79792/80008/80009. (SC)20-20340




05/29/2020MotionFiled Petitioner's Motion to File Supplemental Appendix Under Seal.  Nos. 79792/80008/80009. (SC)20-20345




06/05/2020MotionFiled Respondents' Non-Opposition to Petitioner's Motions to File Supplemental Appendix Under Seal and for Order for Transmission of Sealed Transcript. Nos. 79792/80008/80009. (SC).20-21254




06/11/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on July 15, 2020, at 1:30 p.m. in Carson City.  The argument shall be limited to 30 minutes. Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC. The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued. Nos. 79792/80008/80009. (SC).20-21892




06/15/2020Order/ProceduralFiled Order Granting Motions. Petitioner has filed a motion to direct the district court clerk to transmit a sealed transcript to this court and a motion to file additional sealed transcripts under seal in a supplemental appendix. The motions are granted. The clerk of the district court shall have 14 days from the date of this order to transmit to this Court, under seal, the transcript of proceedings for the sealing hearing that took place in Department 10 on December 19, 2019, at 9:00 a.m. in the matter of Mailyn Deposoy Kang, District Court Case No. CV19-01896. The clerk of this court shall file the supplemental appendix received on June 3, 2020, under seal. Nos. 79792/80008/80009. (SC).20-22178




06/15/2020AppendixFiled Supplemental Appendix (SEALED). Nos. 79792/80008/80009. (SC).


06/17/2020Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on July 15, 2020 at 1:30 p.m. in Carson City. Nos. 78792/80008/80009 (SC)20-22587




06/25/2020TranscriptFiled Transcipts of Proceedings (SEALED). Nos. 79792/80008/80009. (SC)


06/30/2020Notice/OutgoingIssued Oral Argument Reminder Notice Nos. 79792/80008/80009. (SC)20-24161




07/15/2020Case Status UpdateOral argument held this day. Case submitted for decision. Northern Nevada Panel. 79792. (NNP20-RP/EC/JH) (SC)


10/08/2020Opinion/DispositionalFiled Authored Opinion. "Petitions granted." Before: Parraguirre/Hardesty/Cadish. Author: Parraguirre, J. Majority: Parraguirre/Hardesty/Cadish. fn2 [All three writ petitions name the State of Nevada as the petitioner.  This appears to be a clerical error because the Washoe County DA filed the petitions.  Accordingly, we direct the clerk of this court to modify the captions on the petitions to conform to the captions in this opinion.] 136 Nev. Adv. Opn. No. 67. NNP20-RP/JH/EC. Nos. 79792/80008/80009. (SC).20-36876




10/08/2020WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to WCDA for service upon Judge Drakulich.  Nos. 79792/80008/80009.  (SC)20-36901




11/06/2020WritFiled Returned Writ. Original Writ returned. Served on Judge Kathleen Drakulich on October 15, 2020. Nos. 79792/80008/80009 (SC)20-40656




11/23/2020RemittiturIssued Notice in Lieu of Remittitur.  Nos. 79792/80008/80009.20-42831




11/23/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View